     Case: 4:19-cv-02476-SRC Doc. #: 26 Filed: 12/02/20 Page: 1 of 3 PageID #: 426




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 DEMECO M. GOUDEAU,                           )
                                              )
          Plaintiff,                          )
                                              )
          vs.                                 )       Case No. 4:19-cv-02476-SRC
                                              )
 ANDREW M. SAUL,                              )
 Commissioner of the Social Security          )
 Administration,                              )
                                              )
          Defendant.                          )

                                    Memorandum and Order

         This matter comes before the Court on [25] the Motion to Withdraw of Plaintiff’s

attorney, Traci L. Severs.

I.       Background

         The Court entered final judgment in favor of Defendant on November 30, 2020,

dismissing with prejudice the claims of Plaintiff Demeco Goudeau. Doc. 24. On the same day,

Severs filed the present motion to withdraw as counsel. Doc. 25.

II.      Discussion

         The Eastern District of Missouri has adopted the Rules of Professional Conduct adopted

by the Supreme Court of Missouri, as amended by E.D. Mo. L.R. 12.02. Under the Rules of

Professional Conduct, a lawyer may withdraw from representation of a client if “withdrawal can

be accomplished without material adverse effect on the interests of the client.” Missouri Rules

of Professional Conduct 4–1.16(b)(1). “[A] lawyer shall continue representation when ordered

to do so by a tribunal notwithstanding good cause for terminating the representation.” Id. at 4–

1.16(c). The Rules further provide that:


                                                  1
 Case: 4:19-cv-02476-SRC Doc. #: 26 Filed: 12/02/20 Page: 2 of 3 PageID #: 427




          Upon termination of representation, a lawyer shall take steps to the extent
          reasonably practicable to protect a client’s interests, such as giving reasonable
          notice to the client, [and] allowing time for employment of other counsel….

Id. at 4-16(d).

          Under Federal Rule of Appellate Procedure 4(a)(1)(B), Plaintiff has 60 days from the

entry of final judgment to appeal the adverse judgment to the Eighth Circuit Court of Appeals.

Severs’s present motion to withdraw lists Plaintiff’s last known address and states: “Plaintiff is

advised that he should retain other counsel.” Doc. 25. However, it is unclear to the Court how

Plaintiff will receive notice of this statement—or anything else in Severs’s motion to withdraw—

if the Court grants the present motion.

          Accordingly, the Court denies without prejudice [25] Severs’s present Motion to

Withdraw. The Court orders Plaintiff to file one of the following within the time permitted for

appeal:

          (1)     a notice of appeal;

          (2)     a notice signed by Plaintiff stating that he declines to file a notice of appeal;

          (3)     a notice signed by Severs indicating that she has explained to Plaintiff his right to

appeal including the applicable deadlines for appeal and his right to retain new counsel for

appeal, and that Plaintiff has not requested Severs to file a notice of appeal, but that Plaintiff

declines to sign a notice under subsection (2); or

          (4)     a notice signed by Severs and Plaintiff indicating that Severs has explained to

Plaintiff his right to appeal, including the applicable deadlines for appeal and his right to retain

new counsel for appeal, and that Plaintiff intends to retain new counsel for the purpose of filing a

notice of appeal.

          The Court further orders Severs to remain counsel of record until Plaintiff files one of the

foregoing. Severs may file a renewed motion to withdraw at that time. Lastly, the Court also
                                                     2
 Case: 4:19-cv-02476-SRC Doc. #: 26 Filed: 12/02/20 Page: 3 of 3 PageID #: 428




orders Severs to fulfill all of her ethical obligations to her client, including among others that

Severs must transfer Plaintiff’s files to Plaintiff or new counsel promptly upon request.

       So ordered.

Dated: December 2, 2020.



                                               STEPHEN R. CLARK
                                               UNITED STATES DISTRICT JUDGE




                                                  3
